The plaintiff claims to recover the price of tickets bid off by the defendant in seven pools sold by the plaintiff on a horse-race. The plaintiff having paid the pools to the several winners, including the price of the tickets bid off by the defendant, demanded payment of the defendant, which was refused. If any action can be maintained by the plaintiff, it must be either for the price of the tickets, or for money paid by the plaintiff for the defendant. It appears from the case that pool-selling is a method of betting, and that the price of the several tickets. bid off by the defendant constituted the amount of his bets on the races. By Gen. Stats., c. 254, s. 12, all bets and wagers of this character are void, and therefore the plaintiff cannot recover the price of the tickets. He cannot maintain an action for money paid, because it does not appear that the defendant requested the plaintiff to pay the price of the tickets for him. The case differs from Winchester v. Nutter, 52 N.H. 507. In that case, the plaintiff's claim was founded upon a valid contract. In this case, the plaintiff's claim rests upon a contract declared void by statute.
Judgment for the defendant.
BINGHAM, J., did not sit: the others concurred. *Page 75